ORDER

PER CURIAM.
Defendant appeals sentences for driving while intoxicated, failure to stop for stop sign and two charges of failure to obey traffic control device entered after a jury trial. The trial court did not err and abuse its discretion in allowing cross-examination of defendant on prior convictions on state charges in addition to a prior driving while intoxicated conviction. No error of law appears. An extended opinion would have no precedential value. The sentences are affirmed. Rule 84.16(b).